Title: To Thomas Jefferson from Gaetano Drago di Domenico, 11 March 1793
From: Drago di Domenico, Gaetano
To: Jefferson, Thomas


Genoa, 11 Mch. 1793. He has been informed by Joseph Ravara, the Genoese consul to the United States, that TJ submitted to Congress his petition to be appointed American consul at Genoa, which was transmitted by his friend James Maury, the American consul at Liverpool. He is grateful and hopes TJ will support his candidacy. The courts of Austria, Russia, Sweden, and Denmark have often borrowed from monied Genoese, and Congress could easily do the same, especially with the aid of a zealous agent like himself. France’s declaration of war on Britain, Spain, and Holland has idled their ships, and Holland suffers doubly by the 13 Feb. declaration of war on her by the Algerines. Now is the time for the American flag to flourish in the Mediterranean and capture the bulk of that trade; if the United States could conclude a treaty with the Barbary regencies by virtue of an annual donation, its free navigation would produce “immense and incalculable” advantages. Wheat and flour sent up the Mediterranean will fetch “an amazing Price,” since the last corn crop in Sicily failed and those of the Levant, Venice, and the Papal States were so poor that they prohibited its exportation. France also  needs corn and faces the threat of a famine that is likely to continue as long as her agriculture continues to be neglected during the upheavals in that republic. Exports of corn to Marseilles have kept the price excessively high in Genoa, where wheat sells for 68 shillings sterling per English quarter. France’s naval forces in the Mediterranean consist of forty sail, sixteen of them ships of the line commanded by Vice Admiral Truguet, who with sixty transports and 10,000 troops has been attacking Sardinia for two months with little apparent success. The latest reports from that quarter state that Truguet has given up the siege after bombarding Cagliari and being repulsed several times in attempts to land, and that he has lost two ships of the line driven ashore in a gale, one of which was burned by the Sardinians and the other stripped by the French before they abandoned it. The French seem determined to capture Turin once the roads become passable this spring. This will cost them thousands of men if the Piedmontese and German auxiliaries defend the fortresses of Brunetta and Saorgio, the only roads the French can take into the Piedmont. The French have entered Holland, where it is reported that Dumouriez has taken two small forts on the Meuse and that besieged Maestricht is expected to surrender soon. Genoa’s early declaration of neutrality has been well received by both sides and enables her to enjoy tranquility and a lively commerce that he hopes will continue unhindered. He apologizes for the length of this letter and offers to report monthly if his dispatches are found to be useful, especially now that the imminent arrival of a powerful British fleet under Lord Hood is likely to make the Mediterranean an interesting theater. Large numbers of French privateers based in Marseilles infest the Mediterranean and have already captured one Dutch and four English trading vessels.
